Citation Nr: 0913408	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for dental trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from May 1970 to February 1972. 

Procedural history

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and dental trauma were initially 
denied by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma by way of a July 2003 
rating decision.  While the Veteran initiated an appeal of 
this decision, he withdrew his appeal via an October 2003 
letter.  See 38 C.F.R. § 20.204 (2008).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Muskogee RO which, in part, denied service connection for a 
right shoulder disability and continued the denial of the 
Veteran's dental trauma and bilateral hearing loss claims.  
He has perfected an appeal as to those issues. 

In November 2005, the Veteran testified before a Decision 
Review Officer at the RO.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder and has 
been reviewed by the Board.

Issues not on appeal

In the above-mentioned July 2004 rating decision, the RO also 
denied the Veteran's claims of entitlement to service 
connection for a bilateral eye condition, a deformity of the 
left wrist and hand, bipolar disorder, post-traumatic stress 
disorder and continued a previous denial of entitlement to 
service connection for chronic obstructive pulmonary 
disorder.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with the RO's denial of service 
connection for those issues.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board notes the Veteran's claim of entitlement to service 
connection for tinnitus was denied in an August 2005 rating 
decision.  The Veteran initiated an appeal of this decision 
and a statement of the case (SOC) was issued in March 2006.  
However, the Veteran failed to perfect his appeal with the 
filing of a VA Form 9 (substantive appeal) or its equivalent.  
Accordingly, this issue is not before the Board. 

Referred issue 

In September 2003, the Veteran filed an informal claim of 
entitlement to service connection for a lung condition, 
claimed as secondary to asbestos exposure.  That issue has 
not yet been addressed by the RO, and is referred to the RO 
for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

Remanded issue

The issues of entitlement to service connection for bilateral 
hearing loss and whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for dental trauma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the Veteran has a right 
shoulder disability that is related to his military service. 

2.  In July 2003, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A timely appeal as to that issue was not perfected.

3.  The evidence associated with the claims folder subsequent 
to the RO's July 2003 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The RO's July 2003 decision denying the claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

3.  Since the July 2003 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
right shoulder disability, bilateral hearing loss and dental 
trauma.  Implicit in his presentation is the contention that 
he has submitted new and material evidence which is 
sufficient to reopen his hearing loss and dental trauma 
claims, which were denied by the RO in a July 2003 decision.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the Veteran's right shoulder disability claim.  The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to service connection in a letter 
from the RO dated April 8, 2004, including a request for 
evidence of a relationship between his current disability and 
an injury, disease, or event in military service.  

The Board observes that the Veteran was not provided a VCAA 
notice letter that explained the reasons behind the RO's 
prior denial of his hearing loss and dental claim or informed 
him of the law and regulations pertaining to new and material 
claims.  As discussed in more detail below, the Veteran's 
dental trauma claim is being remanded for this reason.  
However, the Board is reopening the Veteran's claim of 
entitlement to service connection for hearing loss, and as 
such, there can be no error based on inadequate Kent notice.

Crucially, the RO informed the Veteran in April 2004 that VA 
would assist him with obtaining "relevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local government, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The April 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

The Board notes that the April 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's and the Board's denial 
of service connection for the Veteran's claimed right 
shoulder disability.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The Veteran's 
claim of entitlement to service connection was denied based 
on elements (2), existence of a disability, and 
(3), connection between the Veteran's service and the claimed 
disability. As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  Because, as discussed below, the 
Board is denying the Veteran's claim, elements (4) and (5) 
remain moot.  Any lack advisement as to those elements is 
harmless, because an effective date will not be assigned. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.

As for the remaining claim of entitlement to service 
connection for a right shoulder disability, the Board finds 
that reasonable efforts have been made to assist the Veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the RO has obtained the Veteran service treatment records, VA 
treatment records and requested the private medical records 
identified by the Veteran. 

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
right shoulder disability claim, and that a medical opinion 
regarding the etiology of this disability has not been 
obtained.  However, for reasons explained immediately below, 
such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

While the Veteran has indicated that he currently has a right 
shoulder disability, the record does not show that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the Veteran's claim is being denied on that basis.  The 
outcome of this case thus hinges on matters other than those 
which are amenable to VA examination and medical opinion. 
 Specifically, resolution of the service connection claim 
hinges upon whether the Veteran suffered an in-service event 
resulting in a right shoulder injury or disease.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence already in the file, in 
particular the Veteran's service treatment records and post-
service evidence.  This evidence will be discussed in detail 
below.  

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board also notes that there are outstanding Social 
Security (SSA) and Workers Compensation records that have not 
been associated with the claims folder. However, these 
records are not necessary in order for the Board to proceed 
to adjudication of the Veteran's claims.  In this case there 
is no indication in the record that these records would 
contain any information relevant to the issues currently on 
appeal.  The Veteran has indicated that he is in receipt of 
Workers Compensation as a result of a post-service right 
wrist injury in November 1998.  With respect to his SSA 
records, the Veteran has indicated that he applied for 
benefits due to a respiratory disorder.  Therefore, to remand 
these claims to obtain these records, which would have no 
bearing on the issues subject to appeal, would appear to 
serve no useful purpose as the records are not indicated to 
be relevant to the issues under consideration.  See 38 C.F.R. 
§ 3.159(c)(2) (2008) [VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency]; see also Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims and he 
has been represented by his service organization.  As was 
detailed in the Introduction, he testified before a Decision 
Review Officer at the RO in November 2005.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

Therefore, the Board will proceed to a decision.

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  Based on the 
facts of this particular case, the Board will begin its 
discussion with Hickson element (2). 

Regarding the second Hickson element, in-service disease or 
injury, the Board has reviewed the Veteran's service 
treatment records.  While there is ample evidence that the 
Veteran was treated for left shoulder pain and dislocation in 
service, there is no entry in the service treatment records 
which indicates the Veteran complained of or sought treatment 
for a right shoulder disability.  The Veteran's separation 
examination revealed no abnormalities with respect to either 
of the Veteran's shoulders.  In fact, a clinical evaluation 
of the Veteran's upper extremities conducted during 
separation found his shoulders to be "normal".  The Board 
notes that there is no other medical evidence of record 
(including post-service medical records) that indicates the 
Veteran had a right shoulder disability during service.  

The Board has considered the Veteran's statements that he 
suffered an in-service right shoulder injury during basic 
training.  However, the Board finds the contemporaneous 
evidence from the Veteran's military service to be far more 
persuasive than the Veteran's own recent assertions to the 
effect that he sustained a right shoulder injury in service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
assertion of events now over three decades past.  The Veteran 
memory may have been dimmed with time, indeed, based on the 
Veteran's testimony, it appears that he is confusing his well 
documented in-service left shoulder injury with his current 
complaints of right shoulder pain.  As noted above, while 
being seen and treated for other conditions during service, 
the Veteran had no reported complaints or findings regarding 
his right shoulder and on separation a clinical evaluation 
found the Veteran's upper extremities to be normal.  As 
discussed in more detail below, post-service treatment 
records are negative for any complaints of a right should 
disability related to service.  When a general history and 
physical examination was conducted in September 2003, the 
Veteran made no complaints of right shoulder pain at all, let 
alone a right shoulder disability that resulted from military 
service.  As such, there are no service treatment records or 
post-service medical records that describe a right shoulder 
injury or disability occurring during service. 

After a review of all the records, the Board finds that the 
competent evidence does not indicate that the Veteran had any 
right shoulder injury or disease during service.  The 
Veteran's current assertions are afforded less weight than 
the competent medical evidence.  Hickson element (2) has 
therefore not been satisfied, and the Veteran's claim fails 
on this basis alone. 

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to element (1), current disability, the medical 
evidence of record does not show that the Veteran has a right 
shoulder disability during the period of this appeal. 

The Board is cognizant of the Veteran's complaints of a 
limited range of motion and pain in his right shoulder.  He 
has suggested that these symptoms were due to arthritis.  See 
the November 2005 hearing transcript, page 7.  The Board 
acknowledges that the Veteran is competent to report his 
symptoms.  See, e.g., 38 C.F.R. § 3.159(a)(2) (2008).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; c.f. Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (recognizing that in certain circumstances 
lay evidence may be competent to establish a disability). 

In this case the Veteran's complaints of pain and a limited 
range of motion do not amount to a diagnosed current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, do not, in and of themselves, 
constitute a disability for which service connection may be 
granted].  Moreover, it appears that the Veteran has only 
complained of a right shoulder condition in connection with 
his claim for VA benefits and not to a medical care provider.  
For example, during a September 2003 VA history and physical 
examination, the Veteran did not complain of right shoulder 
pain and no right shoulder disability was identified.  
Similarly, while receiving pain medication for his right 
wrist, the Veteran made no mention of right shoulder pain.  
See a September 15, 2003 VA treatment note.  This is evidence 
weighing against the claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  In addition, as noted in detail 
above, at the time of his separation the Veteran had clinical 
findings of a normal right shoulder.  See the January 1972 
separation examination report. 

Accordingly, Hickson element (1) has not been met for the 
Veteran's right shoulder for any portion of his claim, and 
the Veteran's claim fails on this basis as well.

With respect to element (3), in the absence of a current 
disability as well as any evidence of right shoulder problems 
during service, it follows that there would be no basis for a 
medical nexus.  Such is the case here.  Accordingly, Hickson 
element (3) has not been met and the Veteran's claim fails on 
this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a right shoulder disability.


2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

Relevant law and regulations 

The law and regulations pertaining to service connection have 
been set forth above and need not be repeated.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Factual background

In March 2003 the Veteran filed a claim for bilateral hearing 
loss.  The evidence at the time of the RO's July 2003 
decision included the Veteran's service treatment records, VA 
treatment records and a lay statement from the Veteran's 
sister. 

The Veteran's service treatment records indicate that upon 
entrance to the Coast Guard his hearing was in the "upper 
limits of normal."  However, his physical profile revealed 
normal hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) [observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service); the 
"H" reflects the state of the "hearing and ear."  

The Veteran's in-service treatment records indicate that he 
was diagnosed with bilateral high frequency hearing loss in 
1971 following an audiological test for small arms training.  
The Veteran's January 1972 separation examination did not 
reveal any indicia of hearing loss.  The Board observes in 
this connection, however, that no standard audiology testing 
was performed; instead, a "whisper voice test" was 
administered, which reportedly showed 15/15 in each ear.

At the time of the July 2003 rating decision, the Veteran's 
post-service treatment records, consisting of VA outpatient 
treatment records, did not indicate that the Veteran ever 
complained of or was treated for hearing loss. 

Lay statements from the Veteran's sister, dated May 28, 2003 
indicate that he has had hearing problems since separating 
from the Coast Guard in 1972. 

In July 2003, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral hearing los 
on the basis that the had not submitted evidence showing a 
current hearing loss disability or that his hearing loss had 
manifested to a compensable degree within one year of his 
separation from service.  The Veteran was informed of the 
RO's decision by letter dated July 17, 2003, which included 
his appeal rights.  As was noted in the Introduction, the 
Veteran indicated his disagreement with the RO's decision but 
later withdrew his appeal. 

The evidence associated with the Veteran's claims folder 
since the July 2003 RO decision will be analyzed below. 


Analysis

The July 2003 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim of entitlement to 
service connection for bilateral hearing loss may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
July 2003] evidence bears directly and substantially upon the 
specific matter under consideration. i.e., a current 
disability and a connection between the Veteran's service and 
his claimed bilateral hearing loss. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

The evidence associated with the Veteran's claims folder 
since July 2003 includes VA treatment records, statements 
from the Veteran, and the November 2005 hearing transcript. 

The recently added VA medical records document the Veteran's 
treatment for a dental condition, a distal left radius and 
ulnar fracture, headaches, and chest pains.  The newly 
submitted records do not discuss the Veteran's claimed 
bilateral hearing loss. 

During the November 2005 hearing the Veteran testified that 
he developed bilateral hearing loss as a result of engine and 
equipment noise exposure from his service aboard the US Coast 
Guard Cutters Rambler and Walnut.  The Board notes that the 
existence of impaired hearing is a condition that a lay 
person is competent to identify.  See, e.g.,  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the 
credibility of the Veteran's statements is presumed.  See 
Justus, supra.   

In his September 2005 substantive appeal, the Veteran 
indicated that he developed hearing problems in service, or 
alternatively, that his hearing loss pre-existed his military 
service and was aggravated therein by the above-mentioned 
noise exposure.  The Board is aware of the Court's decision 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), where the 
Court noted that "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  
However, in this case the Veteran is not providing an 
assertion of medical causation.  Instead he is arguing that 
his hearing loss had its onset during service and has 
continued ever since.  In essence, the Veteran is arguing 
based on continuity of symptomatology. 

The Board notes that the Veteran's statements identifying the 
source of his hearing loss and the date of its onset are not 
duplicative of any prior statements submitted in support of 
his claim.  Furthermore, the credibility of the newly 
submitted evidence is presumed in determining whether or not 
to reopen.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Thus, the Veteran's recently submitted statements raise a 
reasonable possibility of substantiating the claim as they 
address the existence of a disability and continuity of 
symptomatology.  See 38 C.F.R. § 3.156(a) (2008). 

After having carefully considered the matter, the Board 
believes that the additionally added evidence referred to 
above is new and material evidence which serves to reopen the 
claim.  These statements relate to an unestablished fact 
necessary to substantiate the claim and present a reasonable 
possibility of substantiating the claim.  While the Veteran's 
claim is reopened, the Board finds that additional 
development is necessary prior to review of the merits of the 
Veteran's claim. 

ORDER

Entitlement to service connection for a right shoulder 
disability is denied. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed. 
REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to service connection for a bilateral 
hearing loss as well as whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for dental trauma must be remanded for further 
evidentiary development.  

Reasons for remand

Medical opinion

As described above, there is now of record evidence, in the 
form of statements from the Veteran that he developed 
impaired hearing during service and has had this disability 
continuously since separation.  These statements, while 
sufficient to reopen the claim, are not sufficient to allow 
the claim and the Board finds that a VA examination is 
necessary to determine whether the Veteran has a hearing loss 
disability that is related to service.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for dental trauma.

Notice issues

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires, in the context of a claim to reopen, 
that the RO look at the specific bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that specific element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In this case, the April 2004 VCAA letter did not provide 
notice as to the evidentiary requirements necessary to reopen 
a previously-denied claim, let alone the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim.  Under the Court's holding in 
Kent v. Nicholson, this must be accomplished. 

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the Veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with a 
corrective letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.  Specifically, the 
Veteran should be informed of the 
evidentiary requirements necessary to 
reopen his dental trauma claim and the 
reasons and bases behind the previous 
denial of service connection.

2.  VBA should schedule the Veteran for an 
audiology examination.  Audiological 
testing should be conducted to determine 
whether the Veteran has a hearing loss 
disability for VA compensation purposes and 
if so, whether it is at least as likely as 
not related to noise exposure in service.   
A written opinion should be provided with 
the examination report and associated with 
the Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be appropriate, 
and if warranted by the evidentiary posture 
of the case, VBA should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


